Order, Supreme Court, New York County (Alice Schlesinger, J.), entered October 16, 2003, which granted plaintiffs’ motion for summary judgment insofar as to declare that defendant insurer is obligated to defend plaintiffs in the underlying liability action, unanimously affirmed, with costs.
Inasmuch as the allegations of the complaint in the underlying action against plaintiffs present a reasonable possibility of recovery under the policy issued by defendant, defendant is obligated to defend plaintiffs in the underlying action (see Frontier Insulation Contrs., Inc. v Merchants Mut. Ins. Co., 91 NY2d 169, 175 [1997]; Fitzpatrick v American Honda Motor Co., 78 NY2d 61, 65-66 [1991]).
We have considered defendant’s remaining argument and find it unavailing. Concur—Andrias, J.E, Ellerin, Gonzalez and Catterson, JJ.